DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venter, et al (U.S. Patent Application Publication 2008/0156985 A1) in view of Cooks, et al (U.S. Patent Application Publication 2017/0135613 A1).
Regarding claim 1, Venter discloses an ambient ionization source unit comprising:
A housing (enclosure) containing a first device for generating analyte material (DESI sprayers 1 and 2) from a surface of a sample to be analyzed (sample) and a sampling inlet (MS inlet capillary) for receiving analyte material liberated from the 
Wherein the position of the first device and/or sampling inlet is fixed relative to the housing (Figs. 1A-1F); and
Wherein the sampling inlet is adjustable between two or more discrete positions (paragraph 0049).
Venter fails to teach wherein the ambient source unit is connected via transfer tubing to an ion analysis instrument so that analyte material generated using the first device is collected by the sampling inlet and transferred via the transfer tubing towards an inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument.
Cooks teaches connecting an ambient source unit (DESI source) to an ion analysis instrument (MS inlet) via transfer tubing (Transmission Tube) so that analyte material generated using the ambient source unit is collected and transferred via the transfer tubing towards the inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument (Figs. 1, 2A-2C, and 9A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect Venter’s ambient ionization source unit to the ion analysis instrument using Cooks’ transfer tubing, because doing so would allow the source to be more freely positioned to analyze samples.
Regarding claim 2, Venter discloses wherein the positions of both the first device and sampling inlet are fixed relative to the housing and relative to each other (Figs. 1A-1F).
Regarding claims 3 and 4, Venter discloses wherein the first device comprises a DESI sprayer device (DESI sprayers 1 and 2).
	Regarding claim 5, Venter discloses wherein the first device comprises a sprayer device comprising a spray capillary for generating a pneumatic spray of solvent droplets; and a nozzle or shield having an aperture, wherein the spray capillary is arranged to direct the spray of solvent droplets through the aperture (paragraphs 0004 and 0034).
	Regarding claim 6, Venter discloses wherein the nozzle or shield is grounded or wherein a voltage is applied to the nozzle or shield to electrostatically charge or direct the solvent droplets as the spray of solvent droplets passes through the aperture (paragraph 0034).
Regarding claim 11, Venter discloses wherein the first device and sampling inlet are recessed into the housing so that the first device and sampling inlet do not protrude or extend beyond the housing (Figs. 1A-1F).
	Regarding claim 13, Venter discloses wherein the source unit is a handheld source unit (paragraph 0037).
	Regarding claim 14, Venter discloses wherein the source unit defines, in use, a local sampling volume (the volume within the enclosure, see paragraph 0037).
	Regarding claim 15, Venter discloses wherein a voltage is applied to the sampling inlet (Table 1).
Regarding claim 16, Venter discloses wherein the housing comprises one or more connectors for allowing connections to be made to transfer tubing for transferring analyte material collected by the sampling inlet towards an inlet of an ion analysis instrument (Figs. 1A-1F and 2).
	Regarding claim 17, Cooks discloses wherein the transfer tubing comprises a heated portion or is heated (paragraph 0070); Venter also teaches heating the capillary interface to the mass spectrometer (paragraph 0008).
Regarding claim 19, Venter discloses an ion analysis system comprising:
	An ion analysis instrument such as a mass and/or ion mobility spectrometer (MS in Fig. 2);
	An ambient ionization source unit as claimed in claim 1 (see in re claim 1); and
	Transport tubing for transporting analyte material from the sampling inlet of the ambient ion source unit to an inlet of the mass spectrometer so that the analyte material can be analysed by the mass spectrometer (ion and droplet transport capillary in Fig. 2).
	Regarding claim 20, Venter discloses an apparatus for producing ions from a sample comprising:
	A first device configured to direct a spray of droplets or a laser beam onto a sample (DESI Sprayers 1 and 2); and
	An inlet (MS inlet) configured to collect the analyte from the sample;
	Wherein the first device and the inlet are integrated into a single sampling head or probe (Figs. 1A-1F);
	Wherein the position of the first device is fixed relative to the housing (Figs. 1A-1F); and

Venter fails to teach wherein the ambient source unit is connected via transfer tubing to an ion analysis instrument so that analyte material generated using the first device is collected by the sampling inlet and transferred via the transfer tubing towards an inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument.
Cooks teaches connecting an ambient source unit (DESI source) to an ion analysis instrument (MS inlet) via transfer tubing (Transmission Tube) so that analyte material generated using the ambient source unit is collected and transferred via the transfer tubing towards the inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument (Figs. 1, 2A-2C, and 9A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect Venter’s ambient ionization source unit to the ion analysis instrument using Cooks’ transfer tubing, because doing so would allow the source to be more freely positioned to analyze samples.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding, et al (U.S. Patent Application Publication 2011/0049352 A1) in view of Cooks.
Regarding claims 1 and 9, Ding discloses an ambient ionization source unit comprising:

Ding fails to teach wherein the ambient source unit is connected via transfer tubing to an ion analysis instrument so that analyte material generated using the first device is collected by the sampling inlet and transferred via the transfer tubing towards an inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument.
Cooks teaches connecting an ambient source unit (DESI source) to an ion analysis instrument (MS inlet) via transfer tubing (Transmission Tube) so that analyte material generated using the ambient source unit is collected and transferred via the transfer tubing towards the inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument (Figs. 1, 2A-2C, and 9A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect Ding’s ambient ionization source unit to the ion analysis instrument using Cooks’ transfer tubing, because doing so would allow the source to be more freely positioned to analyze samples.

s 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, et al (U.S. Patent Application Publication 2009/0121127 A1) in view of Cooks.
Regarding claims 1 and 10, Orlando discloses an ambient ionization unit comprising:
A housing (600) containing a plasma desorption probe (paragraph 0067) for generating analyte material from a surface of a sample to be analyzed and a sampling inlet (695) for receiving analyte material liberated from the surface of the sample;
Wherein the positions of the plasma desorption probe and/or the sampling inlet are fixed relative to the housing (Fig. 6A).
Orlando fails to teach wherein the ambient source unit is connected via transfer tubing to an ion analysis instrument so that analyte material generated using the first device is collected by the sampling inlet and transferred via the transfer tubing towards an inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument.
Cooks teaches connecting an ambient source unit (DESI source) to an ion analysis instrument (MS inlet) via transfer tubing (Transmission Tube) so that analyte material generated using the ambient source unit is collected and transferred via the transfer tubing towards the inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument (Figs. 1, 2A-2C, and 9A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect Orlando’s ambient ionization source unit to the ion analysis instrument using Cooks’ transfer tubing, because doing so would allow the source to be more freely positioned to analyze samples.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briglin, et al (U.S. Patent Application Publication 2010/0072359 A1) in view of Cooks.
Regarding claim 1, Briglin discloses an ambient ionization source unit (10) comprising:
A housing (17) containing a first device (14) for generating analyte material from a surface of a sample (11) to be analyzed and a sampling inlet (23) for receiving analyte material liberated from the surface of the sample;
Wherein the positions of the first device and/or sampling inlet is fixed relative to the housing (Fig. 1).
Regarding claim 12, Briglin discloses wherein the sampling inlet (23) protrudes through or extends beyond a surface (36) of the housing (Fig. 1).
Briglin fails to teach wherein the ambient source unit is connected via transfer tubing to an ion analysis instrument so that analyte material generated using the first device is collected by the sampling inlet and transferred via the transfer tubing towards an inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument.
Cooks teaches connecting an ambient source unit (DESI source) to an ion analysis instrument (MS inlet) via transfer tubing (Transmission Tube) so that analyte material generated using the ambient source unit is collected and transferred via the transfer tubing towards the inlet of the ion analysis instrument, wherein the transfer tubing comprises one or more flexible regions for accommodating movement of the ambient ionization source unit relative to the ion analysis instrument (Figs. 1, 2A-2C, and 9A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect Briglin’s ambient ionization source unit to the ion analysis instrument using Cooks’ transfer tubing, because doing so would allow the source to be more freely positioned to analyze samples.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.